ADMINISTRATIVE SERVICES AGREEMENT

THIS ADMINISTRATIVE SERVICES AGREEMENT ("Agreement") is made as of the 23rd day
of March, 2005 ("Effective Date"), by and between, Smith River Community Bank,
National Association, a national banking association (the "Bank") and MainStreet
BankShares, Inc., a Virginia bank holding company ("Provider").



BACKGROUND





Bank desires Provider to provide certain administrative services to Bank
pursuant to the terms and conditions of this Agreement and Provider is willing
to do so.



NOW, THEREFORE, for good and valuable consideration, the receipt of which is
acknowledged, the parties agree as follows:

AGREEMENT



ARTICLE 1 - SERVICES

1.1 Services.

During the Term (as herein defined), subject to the terms and conditions of this
Agreement and timely payment of all sums due from Bank to Provider, Provider
shall perform and make available various services for Bank, as set forth in
Schedule 1 attached hereto and incorporated by reference ("Services"). Provider
shall respond to service requests from Bank Monday through Friday from 8:30 a.m.
to 5:00 p.m., excluding all bank holidays.

1.2 Inherent Services.



(a) The parties acknowledge and agree that there are functions,
responsibilities, activities and tasks not specifically described in this
Agreement which are required for the proper performance and provision of the
Services and are a necessary, customary or inherent part of, or a necessary
sub-part included within, the Services. Subject to the terms of Section 1.2(c)
below, such functions, responsibilities, activities and tasks shall be deemed to
be implied and included within the scope of the Services to the same extent and
in the same manner as if specifically described in this Agreement.

(b) The parties acknowledge and agree that there are functions,
responsibilities, activities and tasks not specifically described in this
Agreement which are a customary or inherent part of, or a necessary sub-part
included within, the responsibilities retained by Bank and which shall not be
transferred to Provider. Subject to the terms of Section 1.2(c) below, such
functions, responsibilities, activities and tasks shall be deemed to be retained
by Bank to the same extent and in the same manner as if specifically described
in this Agreement as being retained by Bank.

(c) The parties recognize that it may not be possible in all cases to determine
clearly whether a given function, responsibility, activity or task should be
performed by Provider as an inherent part of the Services or instead should be
retained by Bank as a responsibility that has not been transferred to Provider.
In accordance with subsections (a) and (b) above, the parties expressly
acknowledge and agree that for the first six (6) months after the Effective Date
they will work together in good faith in such cases to appropriately assign
responsibility for the performance of such function, responsibility, activity or
task.

1.3 Provider Responsibility for Services.

Except as expressly limited by this Agreement and the Schedules, Provider shall
be responsible for and have the sole right to supervise, manage, contract,
direct, procure, perform and cause to be performed, all work to be performed
hereunder by Provider and Provider's employees, representatives and agents.

 4. Performance of Services.

    (a) All Services will be provided as reasonably required by Bank and subject
    to Bank's overall reasonable direction.

    (b) The Services shall be supplied to Bank with the standard of care
    historically exercised by Provider in providing the Services to Bank when
    Bank was a wholly-owned subsidiary of Provider.

    (c) Bank shall cause its employees, representatives and agents to cooperate
    fully with Provider in Provider's provision of the Services, including but
    not limited to timely providing Provider with all data required by Provider
    to perform the Services in the form and on such time schedules as may be
    agreed by the parties, and to obtain any and all third party consents
    necessary to enable Provider to provide the Services.

    (d) Bank shall cause Provider to be given access to all third parties'
    systems, with authority to obtain information therefrom and make filings and
    provide data thereto, as may be necessary and convenient to provide the
    Services, including but not limited to systems of the following third
    parties or their successors: Community Bankers Bank, the Federal Reserve
    System, the FDIC, FINCEN, FHLB, Lyndon Life, Protective Life, South East
    Underwriters, VISA, Star, FiServ, ITI, TransUnion and Harland.

 5. Contact Persons.

    Each of the parties shall maintain an individual who shall serve as the
    primary representative for that party under this Agreement and will have
    overall responsibility for managing and coordinating the performance of that
    party's obligations under this Agreement, in order to expedite the provision
    of information and approvals and in general to facilitate smooth performance
    of that party's responsibilities.

     

 6. Access to Bank Resources.

Bank shall provide to Provider access to Bank's banking facilities and IT and
communications systems.



 

ARTICLE 2 -- ADMINISTRATION OF SERVICES



Compensation.

In consideration for providing Services, Bank agrees to pay to Provider the
annual base compensation of $505,000, adjusted from time to time as provided in
Section 2.2 ("Base Compensation"). Such Base Compensation (as adjusted) shall
remain in effect during the term of this Agreement so long as Bank keeps in
place the same computer, electronic and other systems as in place on the date
hereof, unless Provider otherwise agrees. The Base Compensation in effect for
each year shall be paid in monthly installments as nearly equal in amount as
possible by the 20th of each calendar month by check or credited to Provider's
account at Bank. A late fee of 1-1/2% of any amount not paid within 10 days
after first becoming due ("Past Due") shall be imposed and interest will be
charged daily on all amounts which are Past Due at the rate of 1-1/2% plus the
Prime Rate as established by Franklin Community Bank, N.A. from time to time
which shall vary as and when such Prime Rate varies.

2.2 Additional Charges.

Additional services may be provided by Provider from time to time that were not
included in the calculation of the pre-determined Base Compensation. Payments
for these services will be determined by Provider based upon the hourly billing
rate of Provider and charged to Bank on a monthly basis. The Base Compensation
provided in Section 2.1 shall be adjusted effective on each January 1 during the
term of this Agreement (which as adjusted shall then be deemed the Base
Compensation hereunder): (a) by adding thereto $6,000 for each additional $10
million in assets held by Bank as of such date over the amount of assets held by
the Bank on the immediately preceding January 1; and (b) by increasing the base
amount in effect during the immediately preceding calendar year by 3-1/2% as a
cost of living adjustment.

2.3 Expenses.

All reasonable out-of-pocket expenses and disbursements, including travel and
meals charges and similar expense items, incurred by Provider in the performance
of Services shall be reimbursed and paid directly by Bank. In addition, Bank
shall reimburse Provider for any and all costs incurred by Provider as a result
of Bank's deconversion.



ARTICLE 3 - TERM

3.1 Agreement Term.

The term of this Agreement shall commence on the Effective Date and continue for
a period of three (3) years unless earlier terminated pursuant Section 3.2
hereof (the "Term"); provided however that unless either party hereto provides
the other party with written notice at least 180 days prior to the end of the
initial three year Term hereof, the Term shall automatically be extended for an
additional year beyond the date when it would have otherwise expired.

3.2 Termination.

(a) Provider shall have the right to terminate this Agreement for cause if Bank
fails to pay any amounts payable under this Agreement when due and does not cure
such default within twenty one (21) days after receipt of notice of default from
Provider.

(b) Either party shall have the right to terminate this Agreement for cause if
the other party fails to perform any of its material obligations under this
Agreement and does not cure such default within thirty (30) days after receipt
of notice of default from the non-breaching party; provided, however, that in
the event a default under this Section 3.2(b) cannot reasonably be cured within
such thirty (30) day period, the time to cure the default shall extend for up to
ninety (90) days from the date on which the notice of default was received by
the breaching party but only if such breaching party has provided to the
non-breaching party a reasonable plan to cure such default, and the breaching
party promptly commences to implement such plan.

3.3 Survival.

Sections 5.3, 7.1 and 7.5, and Articles 2 and 6 shall survive expiration or
termination of this Agreement. Expiration or termination of this Agreement shall
not release either party from any obligation that has accrued prior to such
expiration or termination

ARTICLE 4 -- COMPLIANCE WITH LAWS

 1. Bank's Compliance with Laws.

    Bank shall obtain and maintain all governmental and regulatory approvals,
    licenses, consents, permits, and authorizations applicable to Bank in the
    conduct of its business.

 2. Provider's Compliance with Laws.

Provider shall obtain and maintain all governmental and regulatory approvals,
licenses, consents, permits, and authorizations applicable to Provider in the
provision of the Services to Bank. Provider shall comply with all laws,
statutes, ordinances, rules, regulations and other requirements of all
governmental authorities in performance of the Services. Provider shall perform
the Services subject to obtaining any necessary third party approvals in
connection therewith, including but not limited to any governmental and
regulatory agreements and consents. Bank shall cooperate with Provider in
obtaining such third party approvals. Provider shall not be responsible for
performing Services where such third party approvals are required but have not
been obtained.

ARTICLE 5 -- RECORDS; CONFIDENTIALITY





Records Retention.

Bank and Provider shall maintain records relating to the Services in accordance
with their generally accepted accounting and business practices. Within a
reasonable time after expiration of the Term hereof (unless terminated by
Provider as provided in either Sections 3.2(a) or 3.2(b) hereof) Provider shall
provide Bank with copies of such records relating to the Services as shall be
reasonably required by Bank to carry on such Services past the expiration of the
Term.

5.2 Examination of Records.

Each party shall allow the other party to examine and make copies of all books,
records, documents, information, and data, relating to the Services as
reasonably required for the provision of the Services or as may be required by
law. Each party shall safeguard and maintain such books, records, documents,
information and data with the same degree of care with which it safeguards and
maintains its own books, records, documents, information and data.

5.3 Confidentiality.

Each party agrees to maintain the confidentiality of all financial, business,
client, trade or other proprietary information ("Confidential Information")
provided to it by the other party. Each party agrees that no Confidential
Information obtained from the other party will be disclosed to any other person
without the prior written consent of that other party; provided, however, that
any such Confidential Information may be disclosed, upon reasonable prior notice
to the other party, (i) pursuant to a final and enforceable judicial or
administrative subpoena or other compulsory legal process, or (ii) to any
federal or state bank or securities regulatory authority with jurisdiction over
the party in question to the extent required by law.

ARTICLE 6 -- WARRANTY DISCLAIMER; LIMITATION OF LIABILITY

6.1 WARRANTY DISCLAIMERS.

EXCEPT FOR THE EXPRESS WARRANTY SET FORTH IN SECTION 1.4(b), THE SERVICES AND
THE WORK PRODUCT ARISING AS A RESULT OF THE SERVICES ARE PROVIDED "AS-IS"
WITHOUT WARRANTY OF ANY KIND INCLUDING BUT NOT LIMITED TO ANY WARRANTIES OF
MERCHANTABILITY, FITNESS FOR A PARTICULAR PURPOSE, ACCURACY, QUIET ENJOYMENT AND
NON-INFRINGEMENT.

 

 

6.2 DIRECT DAMAGES.

THE ENTIRE LIABILITY OF PROVIDER TO CLIENT ARISING FROM OR IN CONNECTION WITH
THIS AGREEMENT AND/OR THE SERVICES, HOWEVER CAUSED, REGARDLESS OF THE FORM OF
ACTION AND ON ANY THEORY OF LIABILITY, INCLUDING CONTRACT, STRICT LIABILITY,
NEGLIGENCE OR OTHER TORT, SHALL BE LIMITED TO DIRECT DAMAGES NOT TO EXCEED, IN
THE AGGREGATE FOR ALL CLAIMS AND ACTIONS AGAINST PROVIDER, AN AMOUNT EQUAL TO
THE AMOUNT OF COMPENSATION RECEIVED BY PROVIDER UNDER THIS AGREEMENT IN THE LAST
TWELVE MONTH PERIOD DURING THE TERM HEREOF WHICH PRECEEDED SUCH CLAIM(S).

6.3 CONSEQUENTIAL DAMAGES.

IN NO EVENT SHALL EITHER PARTY HAVE ANY LIABILITY, REGARDLESS OF THE FORM OF
ACTION AND ON ANY THEORY OF LIABILITY, INCLUDING CONTRACT, STRICT LIABILITY,
NEGLIGENCE OR OTHER TORT, FOR ANY LOSS OF INTEREST, PROFIT OR REVENUE BY THE
OTHER PARTY OR FOR ANY CONSEQUENTIAL, INDIRECT, INCIDENTAL, SPECIAL, PUNITIVE OR
EXEMPLARY DAMAGES SUFFERED BY THE OTHER PARTY, ARISING FROM OR RELATED TO THIS
AGREEMENT, EVEN IF SUCH PARTY HAS BEEN ADVISED OF THE POSSIBILITY OF SUCH LOSSES
OR DAMAGES.

 4. LIMITATION ON TIME PERIOD IN WHICH TO BRING AN ACTION.

IN NO EVENT MAY ANY ACTION BE BROUGHT AGAINST EITHER PARTY ARISING OUT OF THIS
AGREEMENT MORE THAN ONE (1) YEAR AFTER THE CLAIM OR CAUSE OF ACTION ARISES,
DETERMINED WITHOUT REGARD TO WHEN THE AGGRIEVED PARTY SHALL HAVE LEARNED OF THE
DEFECT, INJURY OR LOSS.

ARTICLE 7 - MISCELLANEOUS

7.1 Governing Law.

Any claim or controversy relating in any way to this Agreement shall be governed
and interpreted exclusively in accordance with the laws of the Commonwealth of
Virginia and the United States. This Agreement shall be deemed to have been made
in, and shall be construed under, the internal laws of the Commonwealth of
Virginia, without regard to the principles of conflicts of laws thereof. Any
mediation in connection with this Agreement shall be conducted in Martinsville,
Virginia. In addition, the parties acknowledge and agree that the state courts
located in Martinsville, Virginia and the federal courts located in the City of
Roanoke, Virginia, shall have exclusive jurisdiction in any action or
proceedings with respect to this Agreement. In addition, each such party hereby
irrevocably and unconditionally waives, to the fullest extent permitted by law,
any objection which it may now or hereafter have to the laying of venue of any
such proceedings, and hereby further irrevocably and unconditionally waives and
agrees to the fullest extent permitted by law not to plead or claim that any
such proceeding brought in any such court has been brought in an inconvenient
forum.

 2. Severability of Provisions.

Any provision of this Agreement which is prohibited or unenforceable shall be
ineffective only to the extent of such prohibition or unenforceability without
invalidating the remainder of such provision or the remaining provisions hereof.



7.3 Entire Agreement.

The parties hereto acknowledge that this Agreement, together with the Schedules
attached hereto, set forth the entire agreement and understanding of the parties
as to the subject matter hereto, and supersedes all prior and contemporaneous
discussions, agreements and writings in respect hereto. There are no third party
beneficiaries to this Agreement.

7.4 Modification; Waiver.

This Agreement may not be altered, amended or modified in any way except by a
writing signed by both parties. The failure of a party to enforce any rights or
provisions of the Agreement shall not be construed to be a waiver of such rights
or provisions, or a waiver by such party to thereafter enforce such rights or
provision or any other rights or provisions hereunder. No waiver shall be
effective unless made in writing and signed by the waiving party.

 5. Notices.

    Any notice to be given under this Agreement by either party may be effected
    by either a personal delivery in writing, by facsimile, by overnight
    courier, or registered or certified, postage prepaid mail, with return
    receipt requested to the other party at the address set below. However, each
    party may change the information provided below by giving written notice of
    same to the other party hereto. Notices delivered personally and by
    facsimile shall be deemed to be received as of actual receipt, notices
    delivered by overnight courier shall be deemed received one (1) day after
    delivery to such courier, and mailed notices shall be deemed to be received
    three (3) days after posting to the required address.

     

    If to Provider: MainStreet BankShares, Inc.

    730 East Church Street

    Suite 30

    Martinsville, Virginia 24112

    Attn: Chief Financial Officer

    With a copy to: Douglas W. Densmore, Esq.

    LeClair Ryan Flippin Densmore

    1800 Wachovia Tower, Drawer 1200

    Roanoke, Virginia 24006

    If to Bank: Ronald. D. Haley

    Smith River Community Bank, N.A.

    730 East Church Street, Suite 31

    Martinsville, VA 24112

    With a copy to: Hunter H. Bost

    Argentum Capital Management, LLC

    123 West Main Street

    Suite 612

    Durham, NC 27701

    

 6. Independent Contractor.

The relationship of the parties established by this Agreement is that of
independent contractors. Nothing in this Agreement shall be constructed to
create any other relationship between the parties. Neither party shall have any
right, power or authority to bind the other or assume, create or incur any
expense, liability or obligation, express or implied, on behalf of the other.

 

WITNESS the following signatures as of the day first above written.

SMITH RIVER COMMUNITY BANK, NATIONAL ASSOCIATION

 

 

By: /s/ Ronald D. Haley

Its: President

MAINSTREET BANKSHARES, INC.

 

By: /s/ C. R. McCullar

Its: President and CEO





Schedule 1

 

Finance

 * Provide assistance to Bank personnel on accounting issues and proper
   recording of items and monitor the balance sheet and general ledger along
   with the federal funds position.
 * Monitor the FMS module; add new general ledger accounts as requested; make
   report command language changes as needed for all reports for new accounts
   and monitor the FCR module to maintain for call reporting.
 * Prepare monthly GAP analysis, aid Bank in preparation of quarterly analysis;
   assist in monitoring of deposit rates to assist Bank's asset/liability
   management.
 * Perform risked based capital calculations quarterly and more often as
   reasonably required. Perform Tier I Capital computations monthly. Perform
   legal lending calculations quarterly.
 * Compile Bank's budget based on Bank projections and Bank provided
   information. Calculate ratios, averages, and key into FMS module for
   comparisons to actual and average.
 * Assist Bank in the pledging of securities as needed for public funds, etc.
   Assist Bank in monthly and quarterly public funds reporting.
 * Assist Bank in the preparation of the quarterly excel analysis of the ALLR
   along with the narrative analysis.
 * Prepare annual franchise tax return and Annual State Corporation Commission
   Registration. Prepare monthly consumer tax reports.

 * Assist the Bank in providing information to the outsourced internal audit
   group.
 * Assist Bank management in the review of the internal audit reports for each
   audit area reviewed.

 * Assist Bank management in the preparation of the internal audit report
   responses.

Month-End Processing

 * Prepare monthly preclose and post close entries to include accruals,
   prepaids, investment entries, allowance for loan losses, etc. based on
   direction from Bank management. Quarter end processing includes preparing
   entries for call report processing such as clearing all in process and non
   post accounts. Review accounts for discrepancies.

 * Preparation of month end financial package for Board of Directors as
   determined by Bank including a month-to-date and year-to-date income
   statement as compared to budget, a month-to-date income statement as compared
   to prior month end, a month-to-date yield analysis on interest-earning assets
   and interest-bearing liabilities, a month-to-date and year-to-date average
   balance sheet, capital reconciliation, securities purchased and sold
   schedules, GAP report, and liquidity ratios.

 

Reconciliations

Perform the following reconciliations on a monthly basis:

 * Fixed asset module report to general ledger (cost and accumulated
   depreciation)
 * Bond portfolio accounting reports to general ledger (cost basis, market
   value, and interest receivable)
 * Fidelity bank statement to general ledger
 * Federal Home Loan Bank statement reconciliation to general ledger
 * Accrued liabilities, analysis of general ledger, prepaids and analysis of
   other assets

Quarter End Regulatory Reports

Prepare for Bank the following reports quarterly:

 * Call Report -- reported to FFIEC through Call Report Analyzer. Prepare the
   call report using Bank schedules and reports and key into the Call Report
   Analyzer software, have report reviewed and approved by Bank management and
   transmit to the FFIEC. Provide assistance to Bank with regulator calls
   concerning edits and inconsistencies as needed

Qualified Collateral Reports (to Federal Home Loan Bank of Atlanta)

Provide QCR reports to the Federal Home Loan Bank of Atlanta on a quarterly
basis. Prepare the QCR reports using Bank provided information and relying on
Bank personnel for exclusions.

Other Responsibilities

Calculate and call into OCC the semi-annual assessment, which is amortized on
the prepaid schedule monthly Post principal and interest payments on securities
portfolio as received from Community Bankers Bank Prepare the annual FDIC
Summary of Deposits and transmission through FDIC Connect

Payroll/Human Resources

Perform payroll twice monthly. Review all time cards for management and keep
records of sick days, personal time, vacation, etc. (Bank has responsibility to
collect and forward all time sheets); key and process payroll for the Bank based
on Bank provided information including overtime, additional regular pay and
commissions. Key payroll into the FMS system. Set up new salary information,
payroll deductions, and demographics for each employee and change as required.
Maintain records on specified deductions. Assist Bank with tax correspondence
from the IRS, Department of Taxation, etc. concerning payroll to include
contacting CBIZ Century Payroll for assistance. Assist Bank in maintaining
employee files, send performance reviews, collect resumes, post job positions
internally as directed by Bank. Prepare files for new employees. Assist Bank in
administering employee benefits while continuing with the VBA.

Accounts Payable

Process accounts payable, match packing slips with invoices, assign appropriate
general ledger account numbers, key invoices, send to branch for approval and
mailing. Review invoices for appropriate consumer tax. Order labor law posters
and Fiserv transaction tickets.



Deposit Operations, Item Processing and Other Back Office Functions

 * Prepare quarterly FR2900 reports as required by the Federal Reserve Bank.
 * Perform daily maintenance and monitoring procedures on Director and Depcon.
   Prepare, fold, stuff and mail notices, miscellaneous statements, DDA &
   Savings Statements. Manage backup tape rotation and burn CD's for backup of
   Director records.
 * Review and verify new DDA, Savings, and CD account information setup.
 * Store checks and deposits, etc. for a period not to exceed 90 days and then
   shred.
 * Perform daily EIM work -- involves correcting account numbers, tran codes and
   other problems with deposit transactions and loan non-posted transactions,
   and processing NSF checks being paid or returned and mailing appropriate
   notices
 * Process incoming returns
 * Monitor controlled accounts -- review transactions, change status as
   appropriate with Bank officer approval, notify branches of accounts
   transferring to inactive or dormant
 * Send IRA required minimum distribution (RMD) notices each January and mail
   Form 5498 contribution reports in May. Monitor IRA accounts as appropriate
   for distributions.
 * Process Corporate Christmas Clubs payouts, issue checks, print 1099 reports
   and submit to IRS. Verify setup of new Christmas Clubs
 * Review and mail annual tax forms (1098, 1099-INT, 1099-DIV, 1099-MISC, 5498)
 * Call in backup withholding payments monthly and verify IRS debits. File
   annual 945 form.
 * Total daily COD checks and make entries, get appropriate signatures and mail.
 * Provide support to branch personnel on application processing systems
   (currently the ITI Premier II product).
 * Total daily TT&L payments, verify balances, prepare transmittal document,
   transmit & scan. Make appropriate entries.
 * Review GL Tickets for proper approvals, verify SDB accounts are updated
 * Balance and reconcile cash, cash items, backup withholding, accounts payable
   in process, loan disbursement clearing, insurance reserve, official checks,
   all deposit & loan applications, and Community Bankers Bank account. Monitor
   CBB account and federal funds position.
 * Process report for Legal Services Corporation of Virginia for IOLTAs and make
   entries.
 * Balance ATM and Visa Check Card (VCC) activity daily, process corrections &
   verify production.
 * Verify VCC file maintenance and card requests
 * Process incoming wire transfers, perform SDN search, log transfers, make
   entries to credit beneficiaries, mail receipts, and scan reports. Verify
   information on outgoing wire transfer requests and log outgoing wires.
   Utilize CBLink to send wires.
 * Key, verify and send ACH returns and Notifications of Change (NOC) as needed.
   Maintain files.
 * Monitor Reg. D Suspect Activity reports .
 * Process unauthorized ACH entries, inclearings from FRB, prepare FRB
   adjustments.
 * Encode and balance all work from tellers, verify runs and transfer to Fiserv
   for processing. Prepare cash letters. All checks will be filmed for archive;
   no bulk filing.
 * Process outgoing mail and interoffice mail.



IT and Operations

As long as Bank is connected to Provider's systems:

 * Select all new systems -- servers, routers, PCs, peripherals, operating
   software, MS Office products, application software. Install new servers, PCs,
   printers, routers and load new software as needed. Bank must have equipment
   standard with Next Generation Premier and ITI. Bank must continue to have
   proxy on each work station which allows support from Provider. Bank must keep
   the same systems in place in order for Provider to do processing to include
   but not limited to Deposit Pro, Laser Pro, ITI, Premier II to be upgraded to
   Next Generation Premier, PII Teller, FMS, APS, FCR, IES, FAS, RRM, Delinquent
   Child Support, Premier Ecom, Data Processing System (DPS), EIM, EOY, and
   Bisys Forms for IRA. Bank must continue with CBB for correspondent
   relationship or new approved by Provider.
 * Download and distribute Microsoft Windows upgrades and patches as needed and
   install l application software upgrades, including all ITI products, Harland
   ProSuite products, and others.
 * Monitor system logs for problems, such as security issues, failures,
   unauthorized activities, etc.
 * Run software applications to search for Spyware, adware, and other unwanted
   products on at least a quarterly basis.
 * Keep Symantec AntiVirus software and signature files current and operational.
 * Set up network access for new users and monitor for problems.
 * Set up ITI security for new users and assist with problems. Set up email
   access.
 * Request security for Harland check ordering, TransUnion Credit and Score,
   Star Station and AWS for debit card ordering, LaserPro/DepositPro
 * Monitor VisNetics MailServer AntiVirus logs for identifiable problems
 * Assist Bank with problems with PCs, printers, teller printers, scanners.
   Outsource as needed and approved by Bank.
 * Monitor SonicWALL for attempts to breach the firewall and for any other
   abusive practices
 * Maintain current licenses on all operating and application software.
 * Provide network administration services.
 * Handle requests for account processing specification changes.
 * Maintain code lists for various application codes.
 * Provide requested assistance to ISP and webmaster to maintain web sites.
 * Process special requests of Fiserv for SMART reports for management,
   auditors, and bank examiners and FTP files for Overdraft Protections and
   files for auditors/examiners.
 * Perform Quarterly cleanup of all computer hard drives -- scan disk, check
   add/remove program list
 * Monitor and assist as needed and requested in the nightly backup of all
   critical data
 * Arrange and manage courier service to deliver mail once daily to bank
   offices, bring teller work from bank offices to proof, and deliver outgoing
   cash letters to Fed drop box

Loan Operations:

Monthly

 * Prepare SBA fee calculation and report; VSI calculation and report; credit
   insurance calculation and report; flood certificate invoice review,
   verification, and send for approval.
 * Flood certificate invoice review, verification and send for approval for
   payment
 * Pull paid notes and files while MainStreet personnel are housed at the
   Stanleytown branch.

Periodic

 * Set up, revise, delete and maintain products in LaserPro and Deposit Pro and
   various functions in General System Setup including updating loan and deposit
   rates in LaserPro and DepositPro only upon notification and direction from
   management.
 * Provide requested assistance to Bank in maintaining the credit insurance
   product.

Daily

 * Print and review loan reports from Director and contact appropriate staff for
   corrections, etc. Review of notes, payments, changes to loans, file
   maintenance, etc. Review boarding data and note and compare to Premier II
   setup.
 * Provide requested assistance to lenders and loan assistant related to
   uploading and documentation. Make certain corrections as instructed by Bank.
 * Log in notes on new notes report and setup and update hazard insurance
   ticklers. Prepare notes for scanning and log.

 

 

 

 